
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket ID FEMA-2010-0003; Internal Agency Docket No. FEMA-B-1161]
        Proposed Flood Elevation Determinations
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this notice is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or to show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings.
        
        
          DATES:
          Comments are to be submitted on or before March 7, 2011.
        
        
          ADDRESSES:
          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community is available for inspection at the community's map repository. The respective addresses are listed in the table below.

          You may submit comments, identified by Docket No. FEMA-B-1161, to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-4064, or (e-mail) luis.rodriguez1@dhs.gov.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-4064, or (e-mail) luis.rodriguez1@dhs.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a).

        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and also are used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in those buildings.
        
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent.
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared.
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required.
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended.
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132.
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988.
        
          List of Subjects in 44 CFR Part 67
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED]
          1. The authority citation for part 67 continues to read as follows:
          
            Authority: 
             42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376.
          
          
            § 67.4 
            [Amended]
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
            
               
              
                Flooding source(s)
                Location of referenced elevation**
                * Elevation in feet (NGVD) 
                  + Elevation in feet 
                  (NAVD) 
                  # Depth in feet 
                  above ground 
                  ⁁ Elevation in meters 
                  (MSL)
                
                Effective 
                Modified 
                Communities affected 
              
              
                
                  Cheboygan County, Michigan, and Incorporated Areas
                
              
              
                Black Lake
                Entire shoreline within community
                None
                +616
                Township of Waverly.
              
              
                Black River
                Approximately 2.69 miles downstream of North Black River Road
                None
                +612
                Township of Aloha.
              
              
                  
                Approximately 1.13 miles downstream of North Black River Road
                None
                +613
              
              
                Lake Huron
                Entire shoreline within community
                None
                +583
                Township of Beaugrand, Township of Benton, Township of Mackinaw.
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Township of Aloha
                
              
              
                Maps are available for inspection at the Aloha Township Hall, 3012 North M-33, Cheboygan, MI 49721.
              
              
              
                
                  Township of Beaugrand
                
              
              
                Maps are available for inspection at the Beaugrand Township Hall, 1999 Old Mackinaw Road, Cheboygan, MI 49721.
              
              
              
                
                  Township of Benton
                
              
              
                Maps are available for inspection at the Benton Township Hall, 5012 Orchard Beach Road, Cheboygan, MI 49721.
              
              
              
                
                  Township of Mackinaw
                
              
              
                Maps are available for inspection at the Mackinaw Township Hall, 1095 Wallick Road, Mackinaw City, MI 49701.
              
              
              
                
                  Township of Waverly
                
              
              
                Maps are available for inspection at the Waverly Township Hall, 11133 Twin School Road, Onaway, MI 49765.
              
              
              
                
                  Mille Lacs County, Minnesota, and Incorporated Areas
                
              
              
                Mille Lacs Lake
                Entire shoreline within community
                None
                +1254
                City of Wahkon, Unincorporated Areas of Mille Lacs County.
              
              
                Rum River (Lower Reach)
                Approximately 2.25 miles downstream of State Highway 95
                None
                +962
                Unincorporated Areas of Mille Lacs County.
              
              
                  
                Approximately 0.82 mile upstream of State Highway 95
                None
                +967
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Wahkon
                
              
              
                Maps are available for inspection at City Hall, 151 2nd Street East, Wahkon, MN 56386.
              
              
              
                
                  Unincorporated Areas of Mille Lacs County
                
              
              
                Maps are available for inspection at the Mille Lacs County Courthouse Annex, 246 6th Avenue Southeast, Milaca, MN 56353.
              
            
            
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
            
          
          
            Dated: November 19, 2010.
            Sandra K. Knight,
            Deputy Federal Insurance and Mitigation Administrator, Mitigation, Department of Homeland Security, Federal Emergency Management Agency.
          
        
      
      [FR Doc. 2010-30615 Filed 12-6-10; 8:45 am]
      BILLING CODE 9110-12-P
    
  